DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2021, is in
compliance with the provisions of 37 CFR 1.97 and the cited information has been considered by the Examiner unless otherwise indicated.  The Examiner notes that there are multiple listed items that do not comply with the provisions of 37 CFR 1.98 and MPEP § 609 because they do not identify the inventor and issue date in addition to the patent number as required by 37 CFR 1.98(b).  
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date.  U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date.  The Office will also accept a citation in an IDS where a U.S. patent application publication is identified using the inventor instead of the applicant. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Status of Claims
Claim 1 is pending and is rejected for both statutory and non-statutory double patenting.
Claim 1 is also objected to due to minor informalities.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains the limitation “wherein the first number of correctable symbol errors is mere-less than a maximum number of symbol errors that can be corrected using an error correction algorithm….”  This appears to be a typographical error and should read “wherein the first number of correctable symbol errors is less than a maximum number of symbol errors that can be corrected using an error correction algorithm…” based on support found in the Specification (see paragraph [0041]).  This assumption will be used for examination purposes.
Appropriate correction is required.

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. § 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. § 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. § 101.
Claim 1 is rejected under 35 U.S.C. § 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,372,551.  This is a statutory double patenting rejection because claim 1 in the instant application is identical to claim 1 in U.S. Patent No. 10,372,551.

Double Patenting – Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 8, 15, 19, 25, and 28 of U.S. Patent No. 10,372,551 (issued to application 14/214652).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations specified in independent claim 1 of the instant application contain similar concepts to limitations specified by independent claims 8, 15, 19, 25, and 28 of U.S. Patent No. 10,372,551.  Claim 1 of the instant application contains limitations which are broader than what is recited in claims 8, 15, 19, 25, and 28 of U.S. Patent No. 10,372,551 and independent claims 8, 15, 19, 25, and 28 of U.S. Patent No. 10,372,551 each contain additional limitations that are not present in independent claim 1 of the instant application.  However, the independent claims in U.S. Patent No. 10,372,551 fall within the scope of the independent claim of the instant application such that one of ordinary skill in the art would be able to derive the invention claimed in the instant application from the claims of U.S. Patent No. 10,372,551.  Therefore, claim 1 in the instant application is anticipated by claims 8, 15, 19, 25, and 28 in U.S. Patent No. 10,372,551.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art considered relevant by the Examiner is listed on the attached PTO-892.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter because no prior art was found which explicitly teaches or reasonably suggests the combination of limitations in the claim when the claim is considered as a whole.  Similar allowable subject matter was indicated for parent application 14/214652 (now U.S. Patent No. 10,372,551).  However, claim 1 in the instant application is not allowable as currently written due to the statutory double patenting rejection with respect to U.S. Patent No. 10,372,551 detailed above.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  

Conclusion
This is a continuation of applicant's earlier Application Nos. 14/214652 and 16/517210.  All claims are drawn to the same invention claimed in the earlier application(s) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application(s).  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113